Title: Hannah Walker to Margaret Stevenson, 4 January 1775
From: Walker, Hannah
To: Stevenson, Margaret


Most Dear and Honoured Madam
Westbury. Jan 4 1775
I Humbly return ten thousand thanks to my good and kind Benefactor for his great Charity to me and return you most Humble thanks for your goodness in continuing it for me so which I Shall be Extremly frugal and beg Pardon for being So long before I returned my Gratefullness for so great kindness but I have been Extremly ill but thank God am better and When I am as contented as I can but am very Sorry as it happened as my Poor unfortunate Son was not so fortunate as to be Elected One for when I rec’d your kind Letter it struct him so Pensive for Some time I was Exceeding sorry for him at Last he burst in tears Saying he Should never have a new coat Now. Indeed Poor Boy he had always one for Sundays and one for Every day till Now and he knows Poor Boy how hard it is to get victuals for Bread at Eighteen pence a Loaf and we Eat three Loaves in a week and a gallon of Barley flour that is ten pence per gallon When we be all at home and that is chiefly for these times People can’t get clothes and if the Poor People get a trifle go to the Second hand Shop Which makes our trade very bad for When he works at any thing Else he has not his victuals so Dear Madam I will Leave you to consider if it is not Charity Indeed for which I hope God will reward your goodness with health and Plenty many years. I once more return my Gratfullest acknowledgement to you and my Dear Friend and Kind Benefactor and Humbly beg the acceptance of my Duty to good Dr Franklin and yourself hoping you will excuse my writing for I am scarce capable but thought it my bounden Duty as Soon as I could do it at any rate. Madam do you never hear from Boston Now for I am quite uneasy as I never can hear from my son? I suppose the Troubles as are there hinder the Letters from coming over. I hope Dear Madam you are in good health and my good Friend Dr. Franklin from your most Humble and most Obedient Servant
Hannah Walker
 
Addressed: To / Mrs Stevenson in Craven / Street near the Strand / London
